DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. In the remarks dated 04/01/2021, the applicants allege that the disclosure of Cheng, does not teach, “encode, at the UE, the UCI for transmission to a base station in the unlicensed spectrum BL/CE cell over an enhanced physical uplink control channel (ePUCCH) in one physical resource block (PRB) in a subframe”. In particular the applicant alleges that Cheng teaches transmission of the UCI over a plurality of resource blocks, and not in a single PRB as asserted by the examiner. The examiner respectfully disagrees. 
The examiner notes that a physical resource block is defined as 0.5ms symbol resource in the time domain, and 12 contiguous subcarriers in the frequency domain. A 1ms symbol resource in the time domain, and 12 contiguous subcarriers for each is considered a resource block group/pair, par. [0007] of the Cheng reference. In the disclosure of Cheng teaches transmission of the UCI and/or other control information such as DMRS in an interlace. 


    PNG
    media_image1.png
    773
    934
    media_image1.png
    Greyscale

	As can be seen in the above diagram, a single interlace is 12 sub-carriers in the frequency domain, and the sPUCCH as described in fig.12 may have 1-4 symbols in the time domain depending on how sPUCCH  is configured as discussed in par.[0075 – 0076]. Since the disclosure teaches that the sPUCCH can be configured as an interlace which is 12 subcarriers, and at least one symbol in the time domain, which is equal to a resource block, the disclosure of Cheng teaches transmission of the UCI in a single resource block. With regard to the term ePUCCH, the examiner notes that the Multe-Fire network enhanced PUCCH comes in an extended and short version. 

	As Cheng was used in the rejection of the independent claims 25, 32, and 36, and no cogent arguments were made in reference to the additional art introduced in 35 U.S.C. 103 rejections for dependent claims, the rejection for the claims depending from each of the above independent claims stands. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-26, 31-32, 36, 38, and 46, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2017/0215206 A1).

Regarding claim 25, Cheng discloses an apparatus of a user equipment (UE) operable to communicate in an unlicensed spectrum bandwidth reduced low complexity and coverage enhancement (BL/CE) cell, the apparatus comprising:

identify, at the UE, uplink control information (UCI) (par.[0010] discloses that the uplink transmissions are dynamically scheduled, and the uplink transmission such as UCI, are transmitted in the PUCCH. Par.[0011] discloses the ePDCCH from LTE Rel-11 and onward, par.[0021] discloses transmissions of Scheduling Request in a MulteFire system, par.[0075] discloses that SR along with HARQ and others are considered UCI); and
encode, at the UE, the UCI for transmission to a base station in the unlicensed BL/CE cell over an enhanced physical uplink control channel (ePUCCH) (par.[0075 – 0080] the examiner notes that enhanced PUCCH comes in two flavors, e.g. “short and extended”. The disclosure teaches that the shortPUCCH can comprise between 1-4 symbols in time. The examiner notes that the sPUCCH is a short ePUCCH see for example, document WO 2017/120183 A1) in one physical resource block (PRB) in a subframe (fig.12 and par.[0075-0076] which teaches that the PUCCH can be sPUCCH is one symbol in time. Par.[0077] recites, in part, “As depicted, short PUCCH (or sPUCCH) occupies two SC-FDMA/OFDM symbols in time and one interlace in frequency domain”. With the above disclosure the present disclosure teaches that the sPUCCH can comprise a single PRB, because the disclosure teaches that the sPUCCH is comprised of one interlace which is 12 subcarriers, and at least one symbol in the time domain. As discussed in par.[0007] one symbol and 12 subcarriers equates to a single resource block.); and

	
Regarding claim 26, Cheng discloses a transceiver configured to transmit the UCI over the ePUCCH to the base station unlicensed BL/CE cell (fig.9 discloses the mobile devices transmitting and receiving data over the network to the base stations. Par.[0022] discloses MulteFire LAA in unlicensed bands. The examiner notes that MulteFire provides enhanced coverage. Par.[0062] discloses Machine Type Communications (MTC) which provides low-complexity devices in the network. Par.[0075] discloses transmission of UCI over the ePUCCH).
	
Regarding claim 31, Cheng discloses wherein the ePUCCH supports a hybrid automatic repeat request (HARQ) transmission, a channel quality indicator (CQI) transmission and a scheduling request (SR) transmission (par.[0075] discloses UCI including HARQ-ACK, SR and CSI).

Regarding claim 32, Cheng discloses an apparatus of a base station operating in an enhanced Machine Type Communication (eMTC) in an unlicensed spectrum (eMTC-U) system, the apparatus comprising: 
one or more processors (fig. 10 which discloses processors 220) configured to: 
decode, at the base station, uplink control information received from a user equipment (UE) (fig.9 teaches that the user equipment, e.g. MTC devices transmit data on the uplink to the base station, e.g. gNodeB in NR/IoT and eNodeB in LTE/LTE-A) in 
 a memory interface configured to send to a memory the uplink control information (fig.10 memory 230).

Regarding claim 36, Cheng discloses at least one non-transitory machine readable storage medium having instructions embodied thereon for communicating over a physical uplink control channel (PUCCH) in an enhanced Machine Type Communication (eMTC) in an unlicensed spectrum (eMTC-U) system, the instructions when executed by one or more processors at a user equipment (UE) perform the following: :
identify, at the UE, uplink control information (UCI) (par.[0010] discloses that the uplink transmissions are dynamically scheduled, and the uplink transmission such as UCI, are transmitted in the PUCCH. Par.[0011] discloses the ePDCCH from LTE Rel-11 and onward, par.[0021] discloses transmissions of Scheduling Request in a MulteFire system, par.[0075] discloses that SR along with HARQ and others are considered UCI); and
encode, at the UE, the UCI for transmission to a base station in the eMTC-U system over a physical uplink control channel PUCCH (par.[0079 – 0083] discloses the encoding of the UCI in a subframe in an sPUCCH, e.g. short PUCCH, which, is used in 
a memory interface configured to retrieve from a memory the UCI (Fig.11 which discloses the memory of the UE element 330).

Regarding claim 38, Cheng discloses wherein the PUCCH is an enhanced PUCCH (ePUCCH) that is scaled down to the one PRB in the subframe (par.[0075] discloses the sPUCCH which is between 1-4 symbols versus long ePUCCH which is 13-14 symbols).

Regarding claim 46, Cheng discloses wherein: 
the PUCCH supports one or more of: 
a hybrid automatic repeat request (HARQ) transmission, a channel quality indicator (CQI) transmission and a scheduling request (SR) transmission; 
or the PUCCH supports a simultaneous transmission of the HARQ, the CQI and the SR (par.[0075]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 25 and 36 in view of Seo et al. (US 2014/0064203 A1).
Regarding claims 27 and 37, Cheng discloses the claim 25, but does not explicitly disclose wherein the ePUCCH is in accordance with a format 1, 1a, 2, 2a or 3. 
In an analogous art, Yang discloses wherein the MF-ePUCCH is in accordance with a format 1, 1a, 2, 2a or 3 (par.[0174] discloses ePUCCH corresponds to the PUCCH format 3 of LTE-A).
.

Claims 28 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 25 in view of Wang et al. (US 2017/0033843 A1).
Regarding claims 28 and 40, Cheng discloses the method of claim 25, but does not disclose wherein the one or more processors are further configured to communicate over a Machine Type Communication PUCCH (MPUCCH), wherein frequency hopping is not enabled for the MPUCCH.
In an analogous art, Wang discloses wherein the one or more processors are further configured to communicate over a Machine Type Communication PUCCH (MPUCCH), wherein frequency hopping is not enabled for the MPUCCH (par.[0065] which recites, in part, “In some cases for PUCCH transmissions by eMTC UEs, slot based frequency hopping is not allowed within a narrowband”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng, with the methods as discussed in Wang. The motivation/suggestion would have been because slot based frequency hopping is not allowed within a narrowband.

29-30 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 25 in view of Park et al. (US 2013/0279356 A1).
Regarding claim 29 and 41, Cheng discloses the method of claim 25, but does not disclose the apparatus of claim 25, wherein the one or more processors are further configured to decode higher layer signaling received from the base station that indicates resources used for formats 1, 1a or 1b of the ePUCCH, which are represented by                         
                            
                                
                                    n
                                
                                
                                    P
                                    U
                                    C
                                    C
                                    H
                                
                                
                                    (
                                    1
                                    ,
                                    p
                                    )
                                
                            
                        
                    wherein p represents an antenna port index.
In an analogous art, Park discloses wherein the one or more processors are further configured to decode higher layer signaling received from the base station/gNodeB that indicates resources used for formats 1, 1a or 1b of the ePUCCH, which are represented by                         
                            
                                
                                    n
                                
                                
                                    P
                                    U
                                    C
                                    C
                                    H
                                
                                
                                    (
                                    1
                                    ,
                                    p
                                    )
                                
                            
                        
                     wherein p represents an antenna port index (par.[ 0082]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng, with the methods as discussed in Kim. The motivation/suggestion would have been to increase data throughput in a MTC network where devices are transmitting large amounts of data rapidly. 
Regarding claim 30 and 42, Park discloses  wherein the one or more processors are further configured to decode higher layer signaling received from the base station/gNodeB that indicates resources used for formats 2, 2a or 3 of the MF-ePUCCH, which are represented by                        
                            
                                
                                     
                                    n
                                
                                
                                    P
                                    U
                                    C
                                    C
                                    H
                                
                                
                                    (
                                    2
                                    ,
                                    p
                                    )
                                
                            
                        
                    , respectively, wherein p represents an antenna port index (par.[0082 – 0084]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 32 in view of Bergman et al. (US 2016/0360551 A1).
Regarding claim 33, Cheng substantially discloses claim 1, but does not disclose wherein frequency hopping is not enabled for the PUSCH.
In an analogous art, Bergman discloses wherein frequency hopping is not enabled for the PUSCH (par.[0132 – 0133] discloses UL grant with reduced size for PUSCH has no PUSCH frequency hopping).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng with the methods as discussed in Bergman. The motivation/suggestion would have been to achieve the UL grant for PUSCH with reduction in overhead and size.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 32 in view of Blakenship et al. (US 2017/0288808 A1).
Regarding claim 34, Cheng discloses the method of claim 32, but is silent with regard to wherein data scrambling and redundancy version (RV) cycling are maintained for a set of Z subframes (SFs) and change every Z uplink SFs, wherein Z is a positive integer. 
In an analogous art, Blakenship discloses wherein data scrambling and redundancy version (RV) cycling are maintained for a set of Z subframes (SFs) and change every Z uplink SFs, wherein Z is a positive integer (par.[0071] discloses data 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng with the methods as discussed in Blakenship. The motivation/suggestion would have been to derive a reduced bandwidth channel feedback solution for low-cost UEs.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 32 in view of Somichetty et al. (US 2018/0234966 A1).
Regarding claim 34, Cheng discloses the method of claim 1, but does not disclose wherein data scrambling and redundancy version (RV) cycling are maintained for a set of Z subframes (SFs) and change every Z uplink SFs, wherein Z is a positive integer. 
In an analogous art, Somichetty discloses wherein data scrambling and redundancy version (RV) cycling are maintained for a set of Z subframes (SFs) and change every Z uplink SFs, wherein Z is a positive integer (par.[0157] discloses data scrambling for a number of repeated transmissions, e.g. RV cycling which follows a predefined pattern, and is used in a repetition cycle over consecutive subframes. While the disclosure of Somichetty discloses downlink transmission, it would apparent to one of skill in the art to use Redundancy versions on the uplink to ensure that the network can reliably receive a transmission).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng with the .


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 32 in view of Wang et al. (US 2016/0338110 A1).
Regarding claim 35, Cheng discloses the method of claim 32, but does not explicitly disclose  wherein the PUSCH starts from subframe (SF) 'n+k' where 'n' is a last SF for eMTC physical downlink control channel (MPDCCH) repetitions, and 'k' is indicated via downlink control information (DCI).
In an analogous art, Wang discloses wherein the PUSCH starts from subframe (SF) 'n+k' where 'n' is a last SF for eMTC physical downlink control channel (MPDCCH) repetitions, and 'k' is indicated via downlink control information (DCI) (par.[0063]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng with the methods as discussed in Blakenship. The motivation/suggestion would have been to support repetitive retransmissions of PDCCH and PUSCH.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 36 in view of Awad et al. (US 2017/0295570 A1). 
Regarding claim 39, Cheng discloses the method of claim 36 and further discloses wherein the UCI is included in one PRB, but does not disclose encoding 
In an analogous art, Awad discloses encoding multiple repetitions of the UCI for transmission to the gNB over the PUCCH in multiple subframes (fig.4 and par.[0243]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng with the methods as discussed in Awad. The motivation/suggestion would have been to provide enhanced coverage for a base station to better ensure reception of data/control information transmitted from a MTC device.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 36 in view of Lee et al. (US 2017/0289108 A1).
Regarding claim 43, Cheng discloses encoding the UCI for transmission over the PUCCH, but does not disclose decoding a configuration received from the base station that includes a periodicity and a window of the PUCCH; and encoding the UCI for transmission over the PUCCH starting from a first uplink subframe within the window and in accordance with the periodicity.
In an analogous art, Lee discloses decoding a configuration received from the gNB that includes a periodicity and a window of the PUCCH; and encoding the UCI for transmission over the PUCCH starting from a first uplink subframe within the window and in accordance with the periodicity (par.[0089] and fig.4 element 435).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng with the .

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 36 in view of Amuru et al. (US 2017/0290048 A1).
Regarding claim 44, Cheng discloses the method of claim 36, but does not disclose wherein the PUCCH is constrained within one defined channel or is spanned to multiple channels.
In analogous art, Amuru describes wherein the PUCCH is constrained within one defined channel or is spanned to multiple channels (par.[0103] describes the PUCCH/PUSCH being transmitted in on MCOT).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng, with the methods as discussed in Amuru. The motivation/suggestion would have been to provide multi-user scheduling in an enhanced unlicensed assistance scenario.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 36 in view of Wang et al. (US 2010/0272066 A1).

 Regarding claim 45, the disclosure Cheng teaches the UCI comprises HARQ, but does not disclose that wherein the UCI includes non-synchronized hybrid automatic repeat request (HARQ) feedback.

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng with the methods as discussed in Wang. The motivation/suggestion would have been to improve the speed and reliability in a random access procedure by allowing HARQ packets to be transmitted in any available subframe.
 

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 36 in view of Lee et al. (US 2013/0034071 A1).

Regarding claim 47, Cheng discloses some of the PUCCH formats (par.[0012]) but does not explicitly disclose wherein the PUCCH supports one or more of an N hybrid automatic repeat request (HARQ) bitmap, wherein N is a HARQ process number; 
periodic channel quality indicator (CQI) and precoding matrix indicator (PMI) feedback; 
alternatively, a one-bit scheduling request (SR) indicator, wherein: 
HARQ that comprises one bit is supported for PUCCH formats 1 or 1 a;
 HARQ and SR that comprise two bits are supported for PUCCH formats 1 or 1 a; or CQI that comprises 1 1 bits is supported for PUCCH formats 2 or 2a.

periodic channel quality indicator (CQI) and precoding matrix indicator (PMI) feedback; 
or a one-bit scheduling request (SR) indicator, wherein: 
HARQ that comprises one bit is supported for PUCCH formats 1 or 1 a;
 HARQ and SR that comprise two bits are supported for PUCCH formats 1 or 1 a; or CQI that comprises 1 1 bits is supported for PUCCH formats 2 or 2a (par.[0076 – 0087]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng with the methods as discussed in Lee. The motivation/suggestion would have been because the PUCCH formats and conventions were well known and established in the prior art and would be readily apparent to one of ordinary skill in the art at the time of the instant application trying to provide a solution for contention based access to a wireless medium as discussed in Lee. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yin et al et al. (US 2018/0324787 A1).
Bhorkar et al. (WO 2017/120183 A1).
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411